Citation Nr: 1609395	
Decision Date: 03/09/16    Archive Date: 03/15/16

DOCKET NO.  12-07 939	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Whether new and material evidence has been received to reopen the previously denied claim for service connection for a bilateral foot disability and, if so, whether service connection is warranted.

2.  Entitlement to service connection for hypersensitivity to light and sound.

3.  Entitlement to service connection for sinusitis.

4.  Entitlement to service connection for a cervical spine disability.

5.  Entitlement to service connection for bowel and bladder incontinence.

6.  Entitlement to service connection for erectile dysfunction.

7.  Entitlement to service connection for blurry vision.

8.  Entitlement to service connection for sleep apnea.

9.  Entitlement to an increased rating for the residuals of a traumatic brain injury (TBI), currently rated as 10 percent disabling.

10.  Entitlement to an increased rating for a left ankle disability, currently rated as 20 percent disabling.

11.  Entitlement to an increased compensable rating for seizures.

12.  Entitlement to an increased compensable rating for left upper extremity numbness and weakness.

13.  Entitlement to an increased compensable rating for left lower extremity numbness and weakness.

14.  Entitlement to an increased compensable rating for headaches.

15.  Entitlement to an increased rating for a right knee disability, currently rated as 10 percent disabling.

16.  Entitlement to an increased rating for a left knee disability, currently rated as 10 percent disabling.

17.  Entitlement to a total disability rating based upon individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Jill Mitchell, Attorney





ATTORNEY FOR THE BOARD

R. Erdheim, Counsel 


INTRODUCTION

The Veteran served on active duty from February 1981 to June 1997.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an September 2008, January 2009, and June 2010 rating decisions issued by a Department of Veterans Affairs (VA) Regional Office (RO).

Although the issues of entitlement to service connection for seizures, left lower extremity weakness, left upper extremity weakness, headaches, and a left ankle disability were certified on appeal, service connection for those issues was granted in June 2010.  The Veteran filed a timely notice of disagreement as to the ratings assigned for those disabilities in March 2011 and those issues were addressed in a June 2014 statement of the case. A timely Form 9 was submitted in August 2014.  Therefore, the claims on appeal are for increased ratings (rather than for service connection) and have been addressed by the RO in the first instance.

The issues of entitlement to service connection for sleep apnea, bladder and bowel incontinence, a cervical spine disability, and erectile dysfunction, and for increased ratings for a TBI, seizures, left lower extremity and upper extremity weakness, headaches, and a left ankle disability, and a TDIU, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The claim for service connection for a bilateral foot disability was previously denied in a November 1997 rating decision.  The Veteran did not appeal the decision or submit new and material evidence during the appeal period; it is therefore final.
 
2.  Evidence added to the record with respect to a bilateral foot disability added since the November 1997 denial is cumulative and redundant of the evidence of record at the time of such decision and does not raise a reasonable possibility of substantiating the Veteran's claim for service connection for right foot arthritis.

3.  The Veteran's hypersensitivity to light and sound is a symptom of his already service-connected TBI and/or headaches.  There is no separate disability manifested by hypersensitivity to light and sound.

4.  The Veteran's blurry vision is a symptom of his already service-connected TBI and/or headaches.  There is no separate disability manifested by blurry vision.

5.  The competent medical evidence demonstrates that the Veteran's sinusitis was caused or aggravated by his service-connected TBI.

6.  Throughout the pendency of the appeal, the competent and credible evidence of record demonstrates that the Veteran's right knee disability has been manifested by flexion greater 30 degrees, extension greater than 15 degrees, without indication of subluxation or instability despite the use of a knee brace.  Genu recurvatum has been demonstrated.

7.  Throughout the pendency of the appeal, the competent and credible evidence of record demonstrates that the Veteran's left knee disability has been manifested by flexion greater 30 degrees, extension greater than 15 degrees, without indication of subluxation or instability despite the use of a knee brace.  Genu recurvatum has been demonstrated.

CONCLUSIONS OF LAW

1.  The November 1997 rating decision that denied service connection for a bilateral foot disability is final.  38 U.S.C.A. § 7104(b) (West 2014); 38. C.F.R. § 20.1100, 20.1104 (2015). 
 
 2.  New and material evidence has not been received to reopen the claim of entitlement to service connection for a bilateral foot disability.  38 U.S.C.A. § 5108  (West 2014); 38 C.F.R. § 3.156(a) (2015).

3.  Hypersensitivity to light and sound that is separate and distinct from the Veteran's already service-connected TBI and headaches was not incurred in or aggravated by active duty and is not proximately due to or the result of a service-connected disability.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.310 (2015).

4.  Blurry vision that is separate and distinct from the Veteran's already service-connected TBI and headaches was not incurred in or aggravated by active duty and is not proximately due to or the result of a service-connected disability.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.310 (2015).

5.  The Veteran's sinusitis is proximately due to a service-connected disability.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. §§ 3.310 (2015).

6.  The criteria for a rating in excess of 10 percent for a right knee disability have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.71a, DCs 5260, 5261 (2015).

7.  The criteria for a rating in excess of 10 percent for a left knee disability have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.71a, DCs 5260, 5261 (2015).

8.  The criteria for a separate 10 percent rating for genu recurvatum of the right knee have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.71a, DCs 5263 (2015).

9.  The criteria for a separate 10 percent rating for genu recurvatum of the left knee have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.71a, DCs 5263 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).

In the instant case, the VA satisfied its duty to notify in June 2008 and August 2009 letters, to include the reasons for the previous denial of the claim for service connection for bilateral foot arthritis.  The claims were then subsequently adjudicated in September 2008 and June 2010, and most recently in February 2012 and June 2014 statements of the case.  Mayfield, 444 F. 3d at 1333-34.

Relevant to the duty to assist, the Veteran's service treatment records, VA treatment records, Social Security Administration records, and private records have been obtained and considered.  The Veteran has not identified any additional, outstanding records necessary to decide his pending appeal.  Additionally, the Veteran was afforded VA examinations relating to his knees sufficient to decide the claims on appeal.  Although a VA examination was not obtained with respect to the feet, as there is no diagnosis of a current foot disability, and the claim does not meet the legal criteria to be reopened, further development in this regard is not warranted.

Thus, the Board finds that VA has fully satisfied the duty to assist.  In the circumstances of this case, additional efforts to assist or notify the Veteran would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991).  VA has satisfied its duty to inform and assist the Veteran at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of his claims.

II.  Analysis

New & Material Evidence

The RO denied the Veteran's claim of entitlement to service connection for a bilateral foot disability in a November 1997 rating decision, noting that service treatment records did not show any findings regarding arthritis of either foot.  Complaints noted in service were considered acute injuries which had resolved.  The Veteran did not appeal the decision or submit additional evidence within one year and thus the decision is final.  38 U.S.C.A. §§ 7103; 38 C.F.R. § 20.1103. 

A claim of entitlement to service connection may be reopened if new and material evidence is submitted.  Manio v. Derwinski, 1 Vet. App. 140 (1991).  New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with the previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  In determining whether evidence is new and material, the credibility of the new evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992). 

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  Moreover, in determining whether this low threshold is met, consideration need not be limited to consideration of whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the VA's duty to assist or through consideration of an alternative theory of entitlement.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).

Since the 1997 rating decision, a significant amount of evidence has been added to the record, to include medical treatment records and statements by the Veteran.  These records are negative for a diagnosis of right foot arthritis, or other right or left foot disability.  An October 2002 x-ray showed no arthritis of the right ankle.  The records do demonstrate complaints of right foot pain, however, they do not reflect a diagnosis of right foot/ankle arthritis.  The Board notes that a left ankle disability has already been granted service connection, but that there is no other indication of a left foot disability.  None of the recently submitted evidence indicates a disability of either foot that may be associated with service.  Thus, none of the evidence relates to an unestablished fact.  Accordingly, the Board finds that the claim for service connection for a bilateral foot disability is not reopened, as new and material evidence has not been received.  There is no evidence to suggest that the claim would be substantiated if it were to be reopened and further developed.

Service Connection 

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Direct service connection may be granted with medical evidence of a current disability; medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  38 U.S.C.A. § 1112; 38 C.F.R. § 3.304.  See also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)]. 

Alternatively, service connection may be established under 38 C.F.R. § 3.303(b) by evidence of (i) the existence of a chronic disease in service or during an applicable presumption period under 38 C.F.R. § 3.307, (ii) present manifestations of the same chronic disease, and (iii) evidence of continuity of symptomatology.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). 

Service connection may be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  38 C.F.R. § 3.310(a) .  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439  (1995) (en banc).

Hypersensitivity to Light/Sound & Blurry Vision

The competent and probative medical evidence demonstrates that the Veteran does not suffer from a disability manifested by hypersensitivity to light and sound and blurry vision separate from the symptoms of his already service-connected TBI.  The above are symptoms of his TBI and are already considered as part of his disability rating for a TBI.  There is no indication of a separate, distinct disability or diagnosis separate and apart from his already service-connected TBI.  Thus, there is essentially no diagnosis for the purposes of a service connection analysis, as these claims are merely symptoms of a disability, rather than disabilities on their own.  Absent a diagnosis of a disability, there can be no valid claim.  Moreover, the diagnosed disability, of which these symptoms are encompassed, has already been service-connected.  The rating schedule considers these symptoms as part of that disability (TBI).  While they could be separately rated under certain circumstances, such is indicated by the rating schedule.  The medical evidence does not demonstrate the presence of an eye disability or sensory disability upon which to assign separate diagnoses for these symptoms apart from the already service-connected TBI.  Accordingly, the claims for service connection on a separate basis must be denied.

Sinusitis

The Veteran contends that he developed sinusitis while in service, either when he suffered his TBI or as due to the inhalation of chemicals while working on airplanes.  He contends that he had trouble breathing and smelling during service and until he underwent the removal of a polyp in March 2009.

In August 2010, the Veteran underwent a VA examination to assess his TBI.  At that time, he reported that while in service, he was struck in the head by the front of a vehicle hood and lost consciousness.  Symptoms described as related to the residuals of the in-service TBI included smell difficulty due to sinus disease that had resolved since surgery.  Following physical examination of the Veteran, the examiner concluded that the Veteran's neurological symptoms, to include his sinus trauma that altered his ability to smell and taste, was due to the in-service head trauma.  The examiner determined that his sinus disease was not related to the Veteran's treatment for rhinitis while in service.

In light of the 2010 positive medical opinion serving as competent and probative evidence, as it was based upon thorough examination of the Veteran and review of his medical history, the Board finds that service connection for sinusitis is warranted.  In that regard, the Veteran has consistently stated that he has suffered from sinus trouble in service and since service and the medical evidence supports his claim of continuity of symptoms.

Increased Ratings

Ratings for service-connected disabilities are determined by comparing the veteran's symptoms with criteria listed in VA's Schedule for Rating Disabilities, which is based, as far as practically can be determined, on average impairment in earning capacity.  Separate diagnostic codes identify the various disabilities.  38 C.F.R. Part 4.  When  rating a service-connected disability, the entire history must be borne in mind.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  The Board will consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  It is essential that the examination upon which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervations, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  A little used part of the musculoskeletal system may be expected to show evidence of disuse, either through atrophy, the condition of the skin, absence of normal callosity or the like.  38 C.F.R. § 4.40. 

Evidence of pain, weakened movement, excess fatigability, or incoordination must be considered in determining the level of associated functional loss in light of 38 C.F.R. § 4.40, taking into account any part of the musculoskeletal system that becomes painful on use.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  The provisions regarding the avoidance of pyramiding do not forbid consideration of a higher rating based on greater limitation of motion due to pain on use, including flare ups.  However, those provisions should only be considered in conjunction with the diagnostic codes predicated on limitation of motion.  38 C.F.R. §§ 4.14, 4.40, 4.45; Johnson  v. Brown, 9 Vet. App. 7 (1996). 

The words slight, moderate, and severe as used in the various diagnostic codes are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence, to the end that its decisions are equitable and just.  38 C.F.R. § 4.6.  It should also be noted that use of terminology such as severe by VA examiners and others, although an element to be considered by the Board, is not dispositive of an issue. All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6. 

The intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  Painful, unstable, or malaligned joints, due to healed injury are entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59. 

With respect to the joints, the factors of disability reside in reductions of their normal excursion of movements in different planes.  Inquiry will be directed to these considerations: (a) less movement than normal (due to ankylosis, limitation or blocking, adhesions, tendon-tie-up, contracted scars, etc.); (b) more movement than normal (from flail joint, resections, nonunion of fracture, relaxation of ligaments, etc.); (c) weakened movement (due to muscle injury, disease or injury of peripheral nerves, divided or lengthened tendons, etc.); (d) excess fatigability; (e) incoordination, impaired ability to execute skilled movements smoothly; and (f) pain on movement, swelling, deformity or atrophy of disuse. Instability of station, disturbance of locomotion, interference with sitting, standing and weight-bearing are related considerations.  For the purpose of rating disability from arthritis, the knees are considered major joints.  38 C.F.R. § 4.45.

Arthritis shown by X-ray studies is rated based on limitation of motion of the affected joint.  When limitation of motion would be noncompensable under a limitation-of-motion code, but there is at least some limitation of motion, a 10 percent rating may be assigned for each major joint so affected.  38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010.  The criteria for the evaluation of traumatic arthritis direct that the evaluation be conducted under Diagnostic Code 5003, which states that degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  38 C.F.R. § 4.71a, DC 5003, 5010.  When, however, the limitation of motion is noncompensable under the appropriate diagnostic codes, a rating of 10 percent may be applied to each such major joint or group of minor joints affected by limitation of motion.  The limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, Diagnostic Code 5003.  In the absence of limitation of motion, X-ray evidence of arthritis involving two or more major joints or two or more minor joint groups, will warrant a rating of 10 percent; in the absence of limitation of motion, X-ray evidence of arthritis involving two or more major joint groups with occasional incapacitating exacerbations will warrant a 20 percent rating.  The above ratings are to be combined, not added under DC 5003.  38 C.F.R. § 4.71a, Diagnostic Code 5010, Note 1.

A claimant who has arthritis and instability of the knee may be rated separately under Diagnostic Codes 5003 and 5257.  Evaluation of a knee disability under both of those diagnostic codes does not amount to pyramiding.  However, a separate rating must be based on additional compensable level of disability.  38 C.F.R. § 4.14; VAOPGCPREC 23-97 (July 1, 1997), 62 Fed. Reg. 63604  (1997); Esteban v. Brown, 6 Vet. App. 259 (1994). 

Separate ratings may be assigned for limitation of flexion and limitation of extension of the same knee.  Specifically, where a Veteran has both a compensable level of limitation of flexion and a compensable level of limitation of extension of the same leg, the limitations must be rated separately to adequately compensate for functional loss associated with injury to the leg.  VAOPGCPREC 9-04 (Sept. 17, 2004), 69 Fed. Reg. 59990 (2005). 

Under Diagnostic Code 5260, which contemplates limitation of leg flexion, a 0 percent rating is warranted for flexion limited to 60 degrees; a 10 percent rating is warranted for flexion limited to 45 degrees; a 20 percent rating is warranted for flexion limited to 30 degrees; and a 30 percent rating is warranted for flexion limited to 15 degrees.  38 C.F.R. § 4.71a, DC 5260.  Under DC 5261, which contemplates limitation of extension of the leg, a 0 percent rating is warranted for extension limited to 5 degrees; a 10 percent rating is warranted for extension limited to 10 degrees; a 20 percent rating is warranted for extension limited to 15 degrees; a 30 percent rating is warranted for extension limited to 20 degrees; a 40 percent rating is warranted for extension limited to 30 degrees; and a 50 percent rating is warranted for extension limited to 45 degrees.  38 C.F.R. § 4.71a, DC 5261.

Turning to the evidence of record, a March 2008 record showed no evidence of joint effusion in the knees, however, there was evidence of moderate osteoarthritis.  

On June 2008 VA examination, the Veteran reported weakness, swelling, heat, redness, giving way, lack of endurance, and fatigability of the knees.  There was no locking or dislocation.  He reported constant pain in most of his joints.  He felt that he was unable to perform daily activities due to pain.  His knees affected his ability to walk, stand, sit, lay down, kneel, lift crawl, and squat.  Physical examination of the right knee showed no signs of effusion, tenderness, redness, heat or guarding of movement.  On the left side, there was edema and weakness.  There was no subluxation, effusion, tenderness, redness, heat or guarding of movement.  There was insecurity with weight bearing.  There was evidence of genu recurvatum, bilaterally.  There was no locking pain or crepitus.  Range of motion testing was 0-140, bilaterally.  There was additional limitation on repetitive use, to include pain, fatigue, weakness, lack of endurance, incoordination, and pain.  Ligamental testing was normal.  

A June 2009 private record showed that the Veteran exhibited severe pain even on mild resistance to the knees.  The physician felt that the Veteran's clinical signs did not match his symptoms.  

A January 2011 private record reflects that the Veteran had 1+ effusion in the knees.  He was able to fully extend the knees and flex the knees to 130 degrees.  Crepitation was noted.  There was no evidence of ligamentous laxity.  X-rays showed significant degenerative changes of the knees.  

On January 2012 VA examination, range of motion testing of the knees was from 85 degrees flexion to 20 degrees extension.  On repetitive testing, the Veteran's range of motion was from 70 degrees flexion to 15 degrees extension.  Functional loss included less movement than normal, weakened movement, excess fatigability, and pain on movement.  Muscle strength testing was 4/5, bilaterally.  The examiner was unable to test the Veteran's ligaments for instability.  There was a previous meniscal tear on the left side.  The Veteran reported frequent episodes of joint locking, joint pain, and joint effusion, bilaterally.  The examiner noted that the Veteran's subjective complaints of pain were difficult to assess on physical examination due to the Veteran's apprehension and complaints of pain with any of the examiner's movements.  The apprehension limited the physical examination and value of the range of motion results.  Even mild manipulation of the skin garnered complaints.  The Veteran also complained of severe pain when he was asked to move his joint on his own.  The Veteran was noted to use a brace and cane.

In this case, the Board finds that the evidence does not support a rating in excess of the currently assigned 10 percent ratings for arthritis with noncompensable limitation of motion of the knees.  In so finding, less probative weight is given to the Veteran's statements of limitation of motion, as well as his effort provided on 2012 VA examination.  The Board notes that credibility can be detrimentally affected by inconsistent statements, internal inconsistency of statements, inconsistency with other evidence of record, facial implausibility, bad character, a showing of interest, bias, malingering, desire for monetary gain, and witness demeanor.  Caluza v. Brown, 7 Vet. App. 498 (1995), aff'd per curiam, 78 F.3d. 604 (Fed. Cir. 1996).  As was noted on medical examination in 2009 and 2012, the Veteran has a consistent history of showing severe pain on movement of the knee joint on examination, and such pain and limited range of motion has been clinically determined to not correlate with the physical nature of his disability.  Other examinations dated prior to and subsequent to these records show significantly less limitation in range of motion of the knees.  In light of the 2012 VA examiner's finding that the Veteran's range of motion of the knees on examination lessened the credible value of the examination results, the Board will instead place greater probative weight on the other range of motion testing of record.  The other range of motion testing results outside of this examination do not meet the criteria for a higher rating, or a separate compensable rating.  

Separate 10 percent ratings are warranted, however, for genu recurvatum of the knees under DC 5263, as such was diagnosed on 2008 VA examination.  A 10 percent rating is the highest available for that disability.  Such assignment of separate ratings does not result in pyramiding, as DC 5263 is not a code predicated upon limitation of motion.

Higher or separate ratings are not warranted pursuant to 5257, as despite the Veteran's contentions of instability and giving way of the knee, no clinical findings have been made to support the assignment of a rating under this code.  

Finally, the Board notes that the Veteran has complained of locking of the knee joint, and 1+ effusion of the left knee was shown on 2011 private examination.  However, despite that one finding of joint effusion, no effusion was found on either VA exam.  In 2012, x-ray showed no evidence of joint effusion, indicating that the previous indication of joint effusion was a transient symptom not representative of the Veteran's disability as a whole.  Though the Veteran reports locking, the rating criteria for DC 5258, which includes locking, is predicated upon limitation of motion and thus cannot be assigned in this case due to the concept of pyramiding.  Specifically, DC 5258 includes locking, which implicates impaired motion due to a temporary freezing of the joint.  However, the Veteran is already compensated for arthritic pain and swelling causing noncompensable limitation of motion.  Thus, he cannot receive compensation under two codes that are both predicated upon limitation of motion of the knee joint and which contemplate the same symptoms.  For these reasons, a separate rating under DC 5258 would not be appropriate here.

The evidence does not show that during the appeal period, the Veteran has suffered from dislocated semilunar cartilage or symptomatic removal of semilunar cartilage.  While he has had meniscal surgery, the necessary residual symptoms have not been displayed.  Again, the Board notes that the Veteran's pain on motion, as well as functional loss associated with motion, has been compensated.  

Finally, the Board notes that a 20 percent rating pursuant to DC 5010 is not warranted, as although both knees have arthritis, such has not been shown to result in occasional incapacitating exacerbations.  Specifically, the medical evidence has not documented any such instances.

The Board has considered the effects of pain on use.  However, the evidence is against a finding that any further limitation due to pain results in either knee being limited to a sufficient extent to warrant a higher rating or any separate rating.  38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202 (1995).

The Board notes that the Veteran is competent to report knee pain and problems, and such personal knowledge as it comes to him through his senses.  Layno v. Brown, 6 Vet. App. 465 (1994).  He is not, however, competent to identify a specific level of disability of this disorder according to the appropriate diagnostic codes.  Such competent evidence concerning the nature and extent of the Veteran's disabilities has been provided by the medical personnel who have examined him during the current appeal and who have rendered pertinent opinions in conjunction with the evaluations.  The medical findings (as provided in the examination reports and the clinical records) directly address the criteria under which these disabilities are evaluated.  As such, the Board finds these records to be more probative than the Veteran's subjective complaints of increased symptomatology.

The Board has also considered whether extraschedular ratings are warranted under 38 C.F.R. § 3.321.  The Veteran's knee symptoms are contemplated by the applicable rating criteria that takes into account his limitation of motion, repetitive movement, functional loss, and other knee impairments.  The effects of the Veteran's disabilities have been fully considered and are contemplated in the rating schedule; hence, referral for an extraschedular rating is unnecessary at this time.  Consideration of whether the Veteran's disability picture exhibits other related factors such as those provided by the regulations as "governing norms" is not required and referral for an extraschedular rating is unnecessary.  Thun v. Peake, 22 Vet. App. 111 (2008).

The Board must also consider whether there is a collective effect involving the Veteran's other service connected disabilities acting with the disabilities on appeal, gives rise to a referral for extraschedular consideration.  See Johnson  v. Shinseki, 762 F.3d 1362 (Fed. Cir. 2014).  The record shows that he is properly compensated for both of his service-connected disabilities.  The evidence does not rise to an equipoise level as to a collective effect of the other service-connected disabilities, acting with the disability the rating of which is on appeal, makes his disability picture an unusual or exceptional one.  Again, referral for extraschedular consideration is not warranted.


ORDER

New and material evidence having not been received, the claim to reopen the previously denied claim for service connection for a bilateral foot disability is denied.

Service connection for a separate disability manifested by hypersensitivity to light and sound is denied.

Service connection for a separate disability manifested by blurry vision is denied.

Service connection for sinusitis is granted.

A rating in excess of 10 percent for arthritis with limitation of motion of the right knee is denied.

A rating in excess of 10 percent for arthritis with limitation of motion of the left knee is denied.

A separate 10 percent rating for genu recurvatum of the right knee is granted, subject to the laws and regulations governing the award of monetary benefits. 

A separate 10 percent rating for genu recurvatum of the left knee is granted, subject to the laws and regulations governing the award of monetary benefits.

REMAND

The Veteran contends that the residuals related to his service-connected TBI are worse than the current ratings reflect.  The Board notes that the Veteran was scheduled for a VA examination in 2011 to assess the current severity of his TBI and related loss of smell/taste, headaches, left upper and lower extremity weakness, and seizures.  However, those examinations were canceled due to being scheduled in the wrong jurisdiction.  It appears that the Veteran was then scheduled for a VA psychiatric examination in December 2011 but did not appear for the examination.  However, notice of the examination is not of record, and it is unclear whether the Veteran knew of the rescheduled examination.  Such a conclusion might be inferred as the Veteran did appear at two subsequent examinations to assess his knee and hearing disabilities.  Because the most recent VA examination to assess the Veteran's residuals of his TBI was completed in April 2010, over five years ago, and the Veteran has stated that his disability has worsened in the interim period, and it is unclear if he had notice of the rescheduled examination in 2011, a new VA examination should be obtained in order to accurately rate his claims for increased ratings.

The Board notes that the Veteran's left ankle disability was also scheduled to be assessed in 2011, but it does not appear as though that examination was rescheduled, and such should be accomplished on remand.

The Veteran contends that his sleep apnea, cervical spine disability, bladder and bowel incontinence, and erectile dysfunction, were caused or aggravated by his service or his service-connected TBI.

Specifically, in May 2009, a private TBI physician stated that the Veteran's sleep apnea was either a residual of his TBI or his obesity.  However, the examiner did not provide any explanation for that finding.  The records reflects that the Veteran was diagnosed with sleep apnea in 2008, over 10 years following service separation.  He contends that he has had trouble sleeping since his service.  

The Veteran contends that his current cervical spine disability, diagnosed as cervical spondylosis in 2012, is related to his TBI and seizures.  He contends that his dystonia and service-connected weakness of the left lower and upper extremities causes joint pain and problems, to include in his cervical spine.

The Veteran contends that he suffers from bladder and bowel incontinence and erectile dysfunction due to his TBI and related disorders.  Again, the May 2009 TBI private examiner listed the Veteran's bladder and bowel incontinence as a manifestation of his TBI, with no explanation for such finding.  However, in April 2010, a VA examiner stated that the etiology of the Veteran's bladder and bowel symptoms was not known.  

In light of the above, VA examinations and opinions are necessary to accurately assess the Veteran's claims.

Finally, the Veteran contends that his service-connected disabilities prevent employment.  The record reflects that he terminated his employment in 2009 for disability retirement.  An opinion as to the effect on the Veteran's service-connected disabilities on his employability has not been obtained and such is necessary to decide his claim.

Accordingly, the case is REMANDED for the following action:

1.  Obtain the names and addresses of all medical care providers who treated the Veteran for since 2010.  After securing the necessary release, take all appropriate action to obtain these records.

2.  After completion of the foregoing, schedule the Veteran for a VA examination to assess the current severity of his TBI and service-connected loss of smell/taste, headaches, left upper and lower extremity weakness, and seizures.  The appropriate DBQ should be used for this examination, if available.

3.  Schedule the Veteran for a VA examination to assess the etiology of his sleep apnea, cervical spine disability, bladder and bowel incontinence, and erectile dysfunction.  All opinions reached should include a thoroughly explained rationale. 

The examiner should provide an opinion as to whether it is at least as likely as not (within the realm of 50 percent probability or greater) that any currently diagnosed a) sleep apnea, b) cervical spine disability, c) bladder and bowel incontinence, and/or d) erectile dysfunction, was caused or aggravated by the Veteran's service.  

The examiner should provide an opinion as to whether it is at least as likely as not (within the realm of 50 percent probability or greater) that any currently diagnosed a) sleep apnea, b) cervical spine disability, c) bladder and bowel incontinence, and/or d) erectile dysfunction, was caused or aggravated by (beyond the normal progress of the disease) the Veteran's service-connected TBI, to include his seizures, left lower extremity weakness, and left upper extremity weakness.

4.  Schedule the Veteran for a VA examination with regard to the Veteran's claim for a TDIU to obtain an opinion regarding whether the Veteran's service-connected disabilities have affected his ability to work by assessing his occupational impairment, if any.  Specifically, the examiner is asked to comment as to the functional impairment or limitations imposed by each of the Veteran's service-connected disabilities (left ankle sprain, right and left knee disabilities, tinnitus, TBI, hearing loss, loss of smell/taste, headaches, weakness/numbness of the left upper extremity, weakness/numbness of the left lower extremity, seizures, sinusitis, and any additional disabilities that are service-connected on remand).

In doing so, the examiner is asked to take the Veteran's level of education, special training, and previous work experience into consideration, but disregard the Veteran's age or any impairment caused by nonservice-connected disabilities.  

The examiner is requested to provide a complete rationale for any opinion expressed, based on the examiner's clinical experience, medical expertise, and established medical principles.  If an opinion cannot be made without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.

5.  Then, readjudicate the claims for service connection for sleep apnea, bladder and bowel incontinence, a cervical spine disability, and erectile dysfunction, and for increased ratings for a TBI, seizures, left lower extremity and upper extremity weakness, headaches, and a left ankle disability, and a TDIU.  If the decision remains adverse to the Veteran, issue a supplemental statement of the case.  Allow the appropriate time for response, then return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


